AO 93 (Rev. 121'(]9)Se:11ch and Seir.ure Warrant

 

UNITED STATES DIsTRICT COURT

for the
District of Alaska

ln the Matter of the Search of

(Brief[y describe the property to be searched
or identify the person by name and nddress)

Case No. 3:1B~mj-00458-DMS
Apple iPhone 8 P|us (ATF |tem: 000005)

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of j A]aska
( identify the person or describe the property to be searched and give irs location):

Apple iPhone 68 cellular telephone, see Attachment A, incorporated herein.

The person or property to be searched, described above, is believed to conceal (idemrfy the person or describe the
property 10 be seized):

See Attachment B, incorporated herein

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property

 

YOU ARE COMMANI)ED to execute this warrant on or before W /(_/ 2/¢)/‘?
(not to exceed 14 days)
Cl in the daytime 6:00 a.m. to 10 p.m. E{ at any time in the day or night as l /find reasonable cause has been
established

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person lrom whom, or from Whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

Thc officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as reouired bv law and promoth return this warrant and inventory to United States Magistrate Judge
Deborah M. Smith

( rrmne}

\‘_'| l find that immediate notification may have an adverse result listed in 18 U. S C § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who or whose property, iwill be

 

 

SBEH'Cth Ot‘ S€tzed (clteck the appropriate box) DfOl' days (rtor to exceed 30). """ _ l .r_`;‘)_/r,;h
Ciuntil, the facts justifying&ie later specific date \o}`/ _ iii
151 DeBoRAH t\`n smart GE -_
- - , 1 7 ' HIEF U.S. MAG|STRATE JUD " `_ ttl ’.
Date and nme issued 2 '“) l ‘O‘“` X/`bf//M ff£ sleNATuRE REeAcrEn 7 _. `;o___
City and gtate; ,.irmhc,r&lcwl Alaska U. S Magistrate Judge` Deborah M. Smith 'r,

 

Pr fitted name acid riti'e-
. l
. , d

Case 3:18-mj-OO458-D|\/|S Document 2 Filed 09/11/18 Page 1 of 2

AO 93 (Rev. lZ/tl\)) Scarch and Seizure Warrant (Page 2)

 

Return

 

 

 

3118--1111'--00458 orvis 1)?/01{/519(9 l%ODVW§

Case No.: Date and time warrant executed: Copy ofwarrant and inventory left with:

 

lnventory made 111 the presence of: f

 

lnventory of the property taken and name of any person(si seized:

Dgoie\ E>Q\~(°~O/h`€d w C'e“\ ®

 

Certif'tcation

 

to the designated judge

Signature Redacted

Date: §§ [l ?’E'f(p'l)%m _

 

  
 

151 ut-.uutu\h 1111. Sn11111
CHlEF U.S. MAGISTRATE JUDGE
S|GNATURE REDACTED

 

Execirtin o 1.cer'ssi' nature
8

e<“ES %geaat/\ tort /-11 r sr

gubscn'bed' P§#H§f{r£g`m§lpdrd title

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant

 

 

C1 /11 //e

 

